DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 10/06/2021, have been entered.
Applicant’s amendments caused withdrawal of the objection of claim 1. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-2 and 8 as being anticipated by Kitamura et al. (JP 2011/210749 A), claims 1-3 and 7-8 as being anticipated by Ise et al. (JP 5719125 B2), claims 1-3 and 8 as being anticipated by Sotoyama et al. (WO 2012/015017 A1), and the rejection under 35 U.S.C. 103 of claims 1-6, 8-15, and 17-18  as being unpatentable over Won et al. (KR 2014/0094408A) in view of Fukujaki (JP 2011/176258 A), and claim 16 over Ise et al. (JP 5715125 B2).
	Claims 1, and 8-9 have been amended.
	Claims 4-7, and 13-16 have been cancelled.
	Claims 1-3, 8-12, and 17-18 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 8-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0028017 A1) and further in view of Fukujaki (JP 2011/176258 A, using the previously provided translation for references).
With respect to claim 1, Kim discloses a compound represented by Formula 2 (abstract), which is pictured below.

    PNG
    media_image1.png
    53
    616
    media_image1.png
    Greyscale

In this formula, Ar2 is triphenylene (paragraph 0040, lines 1-2 and Formula 3-2 when X11-X13 are carbon atoms, paragraph 0047), L2 is a C6 arylene (phenylene, paragraph 0041, line 7), a2 is 2 and each L2 is different from the other (paragraph 0017, lines 1-3), so that one is substituted with a cyano group (paragraph 0022, line 2), and Q2 is represented by Formula 8-85 (page 23, paragraph 0140).
This forms the compound below.

    PNG
    media_image2.png
    408
    619
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when L1 is a single bond, L2 is an unsubstituted C6 arylene, Ar1 is a substituted triazine, and Ar2 is an unsubstituted triphenylene.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic light-emitting device with high efficiency and long lifespan characteristics (paragraph 0337), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, while the compound of Kim, which is pictured and discussed above, falls within the limitations of the instant claims, Kim does not necessarily provide adequate motivation to adopt the specific bonding pattern of the claimed invention.
Fukujaki teaches a low symmetry electron transport compound (paragraph 0007, lines 4-6), comprising at least one cyano group on a 1,3,5-substitutented phenylene linking group (paragraph 0010, lines 6-7, and general formula (2)).
Fukujaki teaches that compounds having the cyano-functionalized 1,3,5-substituted phenylene linking groups are excellent in both charge transportability and have high charge injectability because crystallinity is suppressed and the energy difference between the charge transport paths is small.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate a cyano-functionalized 1,3,5-subsitution pattern into a linking phenylene group into the compound of Kim, as Fukujaki teaches that this kind of substitution pattern results in a compound with suppressed crystallinity, which has excellent charge transport and injectability.
With respect to claim 2, Kim in view of Fukujaki teaches the compound of claim 1, and L1 is a single bond, as discussed above.
With respect to claim 3, Kim in view of Fukujaki teaches the compound of claim 1, and L2 is a phenylene group, as pictured above.
With respect to claim 8, Kim in view of Fukujaki teaches the compound of claim 1, and R9 and R10, as defined in the triphenylene group of claim 1, are hydrogen atoms, as pictured above.
With respect to claim 9, Kim in view of Fukujaki teaches the compound of claim 1, and the compound is identical to the compound on the second to the last line of compounds on page 18 of the claims.
With respect to claims 10-12 and claims 17-18, Kim in view of Fukujaki teaches the compounds of claims 1-3, and claims 8-9 respectively, and Kim teaches the compound of formula 2, pictured and discussed above is in the emissive layer of an organic light emitting device which is found between a first and second electrode (paragraph 0170, lines 16-18, and paragraph 0171).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kim in view of Fukujaki in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./            Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786